              Case 2:20-cv-01161-BJR Document 40 Filed 05/04/21 Page 1 of 14




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT FOR THE
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
          NUHEARA IP PTY LTD and
 9        NUHEARA LIMITED,
                                                             CASE NO. 2:20-cv-01161-BJR
10               Plaintiffs and Counterclaim-
                 Defendants,
                                                             AGREEMENT REGARDING
11               v.                                          DISCOVERY OF
                                                             ELECTRONICALLY STORED
12        ANKER INNOVATIONS LIMITED,                         INFORMATION AND
          FANTASIA TRADING LLC d/b/a                         ORDER
13        ANKERDIRECT, and POWER
          MOBILE LIFE, LLC,
14               Defendants and Counterclaim-
                 Plaintiffs.
15
            The parties hereby stipulate to the following provisions regarding the discovery of
16
     electronically stored information (“ESI”) in this matter:
17
     A.     General Principles
18
            1.        An attorney’s zealous representation of a client is not compromised by conducting
19
     discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
20
     in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
21
     contributes to the risk of sanctions.
22

23

24 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER                                                               PAGE - 1
25   (Case No. 2:20-cv-01161-BJR)
     4850-8135-7544v.1 0116147-000001
26
              Case 2:20-cv-01161-BJR Document 40 Filed 05/04/21 Page 2 of 14




 1          2.      As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ. P.

 2 26(b)(1) must be applied in each case when formulating a discovery plan. To further the

 3 application of the proportionality standard in discovery, requests for production of ESI and related

 4 responses should be reasonably targeted, clear, and as specific as possible.

 5 B.       ESI Disclosures

 6          No later than May 10, 2021, each party shall separately disclose:

 7          1.      Custodians. Three to five custodians for each side that are most likely to have

 8 discoverable ESI in their possession, custody, or control. The custodians shall be identified by

 9 name, title, connection to the instant litigation, and the type of the information under the

10 custodian’s control. If a party, after conducting a good faith investigation, discovers that the party

11 has fewer than three custodians that are likely to have discoverable ESI in their possession,

12 custody, or control, or that the party must disclose more than five custodians to cover all relevant

13 topics, the parties shall meet and confer to agree on a smaller or larger number of custodians, as

14 the case requires.

15          2.      Non-custodial Data Sources. A list of non-custodial data sources within the

16 party’s possession, custody, or control (e.g., shared drives, servers), if any, likely to contain

17 discoverable ESI.

18          3.      Third-Party Data Sources. A list of third-party data sources, if any, likely to

19 contain discoverable ESI (e.g., third-party email providers, mobile device providers, cloud

20 storage) and, for each such source, the extent to which a party is (or is not) able to preserve

21 information stored in the third-party data source.

22          4.      Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI

23 (by type, date, custodian, electronic system or other criteria sufficient to specifically identify the

24 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER                                                               PAGE - 2
25   (Case No. 2:20-cv-01161-BJR)
     4850-8135-7544v.1 0116147-000001
26
              Case 2:20-cv-01161-BJR Document 40 Filed 05/04/21 Page 3 of 14




 1 data source) and within the party’s possession, custody, or control that a party asserts is not

 2 reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).

 3          5.       Foreign data privacy laws. Nothing in this Order is intended to prevent either party

 4 from complying with the requirements of a foreign country’s data privacy laws, e.g., the European

 5 Union’s General Data Protection Regulation (GDPR) (EU) 2016/679. One or more of the parties

 6 may have information located outside the United States that may be subject to foreign data

 7 protection laws or government/state secrecy laws, including but not limited to, the Law of the

 8 People’s Republic of China on Guarding State Secrets (adopted in 1988, revised 2010), the Law

 9 of the People’s Republic of China on Accounting Archives Management Measures law, the Anti-

10 Unfair Competition Law of the People’s Republic of China, and/or the General Data Protection

11 Regulation (2016/679) of the European Union.             If a party determines in good faith that

12 information subject to a discovery request is reportedly subject to any such laws and must be

13 withheld, the party shall promptly notify all other parties in writing and the parties shall then meet

14 and confer to work cooperatively toward resolving any ESI or other discovery request in a manner

15 that complies with any relevant data privacy laws.

16 C.       ESI Discovery Procedures

17          1.       On-site inspection of electronic media. Such an inspection shall not be required

18 absent a demonstration by the requesting party of specific need and good cause or by agreement

19 of the parties.

20          2.       Schedule for search methodology and production. The parties shall follow the

21 below schedule to (a) attempt to reach agreement on file type and date restrictions, data sources

22 (including custodians), and other appropriate computer- or technology-aided methodologies,

23 before any such effort is undertaken; and (b) facilitate the production of ESI materials and the

24 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER                                                               PAGE - 3
25   (Case No. 2:20-cv-01161-BJR)
     4850-8135-7544v.1 0116147-000001
26
                Case 2:20-cv-01161-BJR Document 40 Filed 05/04/21 Page 4 of 14




 1 exchange of privilege logs in advance of the deadlines for expert disclosures and the close of

 2 discovery.

 3    5/10/21              Parties make disclosures per Section C.2.a.i

 4    5/19/21              Parties propose revisions to search terms and queries per Section C.2.a.ii-

 5                         iii

 6    5/20 to 5/30/21      Parties confer on search terms and queries

 7    5/31/21              Parties finalize search terms and queries per Section C.2.a.iv

 8    6/1 to 8/30/21       Parties commence and continue rolling productions of ESI

 9    8/31/21              Parties’ ESI productions in response to the first sets of requests for

10                         production are substantially complete

11    9/14/21              Parties exchange privilege logs for materials produced thus far

12

13          The parties shall continue to cooperate in revising the appropriateness of the search
14 methodology.

15                  a.      Prior to running searches:
16                          i.     By May 10, 2021, the producing party shall disclose the data
17 sources (including custodians), search terms and queries, any file type and date restrictions, and

18 any other methodology that it proposes to use to locate ESI likely to contain responsive and

19 discoverable information. The producing party may provide unique hit counts for each search

20 query. The list of proposed search terms and queries shall take into account any requests for

21 production thus served upon the party, as well as the party’s own knowledge of information likely

22 to be relevant to the proceeding. If the data sources are likely to contain information in a language

23 other than English, the party shall provide the English search terms and their non-English

24 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER                                                              PAGE - 4
25   (Case No. 2:20-cv-01161-BJR)
     4850-8135-7544v.1 0116147-000001
26
             Case 2:20-cv-01161-BJR Document 40 Filed 05/04/21 Page 5 of 14




 1 translations to run in the non-English information sources. The translations should take into

 2 account for variations that may result from translation.

 3                         ii.    By May 19, 2021, the requesting party may propose additions and

 4 revisions to the search terms or queries disclosed by the producing party. Thereafter, the parties

 5 will correspond and confer on a total of up to 15 search terms or queries and the projected number

 6 of hits in order to further refine the search terms and queries, if necessary. The parties reserve

 7 the right to object to requested search terms or queries on grounds including burden as well as

 8 technical feasibility in running the searches.

 9                         iii.   The following provisions apply to search terms / queries of the

10 requesting party. Focused terms and queries should be employed. A conjunctive combination of

11 multiple words or phrases (e.g., “computer” and “system”) narrows the search and shall count as

12 a single search term. A disjunctive combination of multiple words or phrases (e.g., “computer”

13 or “system”) broadens the search, and thus each word or phrase shall count as a separate search

14 term unless they are variants or synonyms of the same word, within reason and subject to the

15 parties’ meet and confer. The producing party may identify each search term or query returning

16 overbroad results demonstrating the overbroad results and a counter proposal correcting the

17 overbroad search or query.

18                         iv.    By May 31, 2021, the parties shall finalize their search terms and

19 queries and thereafter the parties shall begin reviewing and producing responsive ESI materials

20 on a rolling basis. If a responding party has reason to believe that information it has agreed to

21 produce in response to any particular request for production fails to return from the agreed-upon

22 search terms and data sources in this Section C.2 (e.g., financial information), the party

23 responding to the request shall use a different methodology to collect and produce that

24 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER                                                           PAGE - 5
25   (Case No. 2:20-cv-01161-BJR)
     4850-8135-7544v.1 0116147-000001
26
              Case 2:20-cv-01161-BJR Document 40 Filed 05/04/21 Page 6 of 14




 1 information (e.g., targeted collection). To the extent the parties are not able to reach agreement

 2 on a particular search term or query, the requesting party may seek relief from the Court by filing

 3 a motion on that particular search term or query. That motion shall not affect the producing

 4 party’s obligation to begin reviewing and producing ESI materials that result from those search

 5 terms and hits upon which the parties did reach agreement.

 6                  b.     By August 31, 2021, the parties’ ESI productions shall be substantially

 7 complete.

 8                  c.     By September 21, 2020, the parties shall meet and confer to discuss

 9 whether additional search terms or queries should be run and a timeline for producing the hits

10 from same. The immediately preceding section (Section C(2)(a)(iii)) applies.

11                  d.     Section C.2 shall not prevent any party from requesting that additional

12 responsive materials be produced, including as additional discovery requests are served, and in

13 advance of expert disclosure deadlines. Regarding those requests for production that follow the

14 first sets, the party responding to the requests for production shall be responsible for identifying

15 those data sources and search methodologies necessary to timely respond to the requests per Fed.

16 R. Civ. P. 26 and 34.

17          3.      Format.

18                  a.     Except for the exceptions below, ESI will be produced in single-page

19 TIFFs with load files for e-discovery software that includes metadata fields identifying natural

20 document breaks and also includes companion OCR and/or extracted text files, per the below.

21                  b.     Unless otherwise agreed to by the parties, files that are not easily converted

22 to image format, such as spreadsheet, database, audio, video, and drawing files, will be produced

23 in native format. Native files shall be produced with a link in the NATIVEPATH field, along

24 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER                                                               PAGE - 6
25   (Case No. 2:20-cv-01161-BJR)
     4850-8135-7544v.1 0116147-000001
26
             Case 2:20-cv-01161-BJR Document 40 Filed 05/04/21 Page 7 of 14




 1 with extracted text when extracted text is available, and all applicable metadata fields, per the

 2 below. A Bates numbered TIFF placeholder indicating that the document was provided in native

 3 format much accompany every native file.

 4                 c.      Each document image file shall be named with a unique number (Bates

 5 Number). File names should not be more than twenty characters long or contain spaces. When a

 6 text-searchable image file is produced, the producing party must preserve the integrity of the

 7 underlying ESI, i.e., the original formatting, the metadata (as noted below) and, where applicable,

 8 the revision history.

 9                 d.      If a document is more than one page, the unitization of the document and

10 any attachments and/or affixed notes shall be maintained as they existed in the original document.

11 Parent-child relationships (the association between an attachment and its parent document, which

12 are referred to as “families”) that have been maintained in the ordinary course of business must

13 be preserved. The producing party will make reasonable efforts to produce responsive families

14 together unless one or more members of the family are privileged, and in that case, the family

15 will be Bates numbered with a placeholder for the removed document and, if applicable, the

16 removed document will be logged on the Privilege Log. To the extent the metadata for a removed

17 document is not itself privileged or protected, the metadata for the removed document will be

18 produced.

19                 e.      For all files that originated in electronic form, the full text of each

20 electronic document shall be extracted (“Extracted Text”) and produced in a text file. When no

21 extracted text is available (e.g., because the document was scanned from hard copy), OCR text

22 shall be produced (“OCR Text”) unless the production of OCR Text is not technologically

23 feasible. The Extracted Text or OCR Text shall be provided in one text file per document and

24 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER                                                            PAGE - 7
25   (Case No. 2:20-cv-01161-BJR)
     4850-8135-7544v.1 0116147-000001
26
             Case 2:20-cv-01161-BJR Document 40 Filed 05/04/21 Page 8 of 14




 1 searchable ASCII text format (or Unicode text format if the text is in a foreign language), and the

 2 text file shall be named with a unique Bates Number (e.g., the unique Bates Number of the first

 3 page of the corresponding production version of the document followed by its file extension).

 4          4.     De-duplication. The parties shall use industry standards to de-duplicate their ESI

 5 production based on MD5HASH values across custodial and non-custodial data sources after

 6 disclosure to the requesting party, and the duplicate custodian information removed during the

 7 de-duplication process tracked in a duplicate/other custodian field in the database load file.

 8 Notwithstanding the forgoing, attachments to emails shall not be eliminated from the parent email

 9 because they are duplicative of a document or email attachment elsewhere in the production.

10          5.     Email Threading. The parties may use analytics technology to identify email

11 threads and need only produce the unique most inclusive copy and related family members and

12 may exclude lesser inclusive copies. Upon reasonable request, the producing party will produce

13 a less inclusive copy.

14          6.     Metadata fields. The parties agree the following metadata fields shall be produced

15 to the extent the datum exists and is reasonably accessible and non-privileged. Except for Fields

16 1-5 below, there is no obligation to create or manually code metadata fields that are not

17 automatically generated by the processing of the ESI or for data that do not exist as part of the

18 original metadata of the file. The parties agree that they shall report time in Pacific Standard

19 Time, to the extent feasible, and shall denote the time zone otherwise.

20    Field
                Field
      Orde                                     Description                        Example
                Name
21      r
      1     BEGDOC                 The beginning bates number of         ABC00000001
22                                 this document
      2          ENDDOC            The last bates number of this         ABC00000010
23                                 document

24 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER                                                            PAGE - 8
25   (Case No. 2:20-cv-01161-BJR)
     4850-8135-7544v.1 0116147-000001
26
            Case 2:20-cv-01161-BJR Document 40 Filed 05/04/21 Page 9 of 14




 1    Field
                Field
      Orde                                Description                         Example
                Name
 2      r
      3     BEGATTACH          The beginning bates number of the     ABC00000001
 3                             document family
      4      ENDATTACH         The last bates number of the entire   ABC00000027
 4                             document family
      5      CUSTODIAN(S)      Custodian to whom the data is         John Doe
 5                             associated and any duplicate
                               custodians; or the storage location
 6                             if no custodian
      6      DOCTYPE           Type of document                      Email, Excel, PDF
 7    7      FROM              Author of the email message           Mary.Smith@hotmail.co
                                                                     m
 8    8      TO                Main recipient(s) of the email        JohnDoe@gmail.com
                               message, by email address.
 9    9      CC                Recipient(s) of “Carbon Copies” of Michael123@yahoo.com
                               the email message.
10    10     BCC               Recipient(s) of “Blind Carbon      helpdesk@omnivere.com
11
      11     SUBJECT           Subject of the email message.         Fw: Urgent
12    12     DATESENT          Date when the email was sent. The     02/24/2007
                               date is formatted in US format:
13                             mm/dd/yyyy
      13     TIMESENT          Time when the email was sent.         11:20:30
14                             The time is formatted in US
                               format: hh:mm:ss
15    14     TIMEMODIFIED      Last time the document was            11:20:30
                               modified.
16    15     FILEEXT           File extension of native file.        .msg, .pst, .xls
      16     AUTHOR            Author field from metadata of a       Msmith
17                             native file.
      17     DATECREATED       Date when the file was created.       02/24/2007
18                             The date is formatted in US
                               format: mm/dd/yyyy
19    18     DATEMODIFIE       The last date on which the            02/24/2007
             D                 document was modified
20    19     CONFIDENTIAL      Confidentiality designation           Confidential; Confidential
             ITY                                                     – Attorneys Eyes Only
21    20     FILESIZE          Size of native file, in bytes         2546683
      21     PAGECOUNT         Number of pages                       3
22    22     FILENAME          Original filename of native file.     Real estate holdings.xlsx
                               Contains subject of e-mail message
23                             for e-mail records.

24 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER                                                       PAGE - 9
25   (Case No. 2:20-cv-01161-BJR)
     4850-8135-7544v.1 0116147-000001
26
             Case 2:20-cv-01161-BJR Document 40 Filed 05/04/21 Page 10 of 14




 1     Field
                 Field
       Orde                                      Description                          Example
                 Name
 2       r
       23    NATIVEFILEPA            Path to the native file for the          Natives\EFXAA00000001
 3           TH                      document.                                .xlsx
       24    REDACTIONFL             Note when document contains              Yes/No
 4           AG                      redactions
       25    REDACTIONBA             The basis for the redaction              NRBI or Privilege
 5           SIS                     including Non-responsive business
                                     information (NRBI) or privilege
 6     26         MD5HASH            Unique identifier, similar to a          D564668821C34200FF3E
                                     fingerprint, extracted from all files.   32C9BFDCCC80
 7     27         TEXTPATH           Path to the extracted text for the       Text\EFXAA00000001.tx
                                     document, for mapping                    t
 8     28         PRODVOLUME         Production Volume

 9
            The list of metadata type is intended to be flexible and may be changed by agreement of
10
     the parties, particularly in light of advances and changes in technology, vendor, and business
11
     practices.
12
            7.       Hard-Copy Documents. Hard-copy documents will be scanned using Optical
13
     Character Recognition technology and searchable ASCII text files will be produced (or Unicode
14
     text format if the text is in a foreign language), unless the producing party can show that the cost
15
     would outweigh the usefulness of scanning (for example, when the condition of the paper is not
16
     conducive to scanning and will not result in accurate or reasonably useable/searchable ESI). Each
17
     file will be named with a unique Bates Number (e.g., the unique Bates Number of the first page
18
     of the corresponding production version of the document followed by its file extension), and will
19
     include a cross-reference file that sets forth the custodian or custodian/location associated with
20
     each produced document, to the extent applicable.
21

22

23

24 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER                                                                 PAGE - 10
25   (Case No. 2:20-cv-01161-BJR)
     4850-8135-7544v.1 0116147-000001
26
             Case 2:20-cv-01161-BJR Document 40 Filed 05/04/21 Page 11 of 14




 1 D.       Preservation of ESI

 2          The parties acknowledge that they have a common law obligation, as expressed in Fed. R.

 3 Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information in

 4 the party’s possession, custody, or control. With respect to preservation of ESI, the parties agree

 5 as follows:

 6          1.     Absent a showing of good cause by the requesting party, the parties shall not be

 7 required to modify the procedures used by them in the ordinary course of business to back-up and

 8 archive data; provided, however, that the parties shall preserve all discoverable ESI in their

 9 possession, custody, or control.

10          2.     The parties will supplement their disclosures in accordance with Fed. R. Civ. P.

11 26(e) with discoverable ESI responsive to a particular discovery request or mandatory disclosure

12 where that data is created after a disclosure or response is made (unless excluded under Sections

13 (D)(3) or (E)(1)-(2)).

14          3.     Absent a showing of good cause by the requesting party, the following categories

15 of ESI need not be preserved:

16                 a.       Deleted, slack, fragmented, or other data only accessible by forensics.
                   b.       Random access memory (RAM), temporary files, or other ephemeral data
17                          that are difficult to preserve without disabling the operating system.
                   c.       On-line access data such as temporary internet files, history, cache,
18                          cookies, and the like.
                   d.       Data in metadata fields that are frequently updated automatically, such as
19                          last-opened dates (see also Section (E)(5)).
                   e.       Back-up data that are duplicative of data that are more accessible
20                          elsewhere.
                   f.       Server, system or network logs.
21                 g.       Data remaining from systems no longer in use that is unintelligible on the
                            systems in use.
22                 h.       Electronic data (e.g., email, calendars, contact data, and notes) sent to or
                            from mobile devices (e.g., iPhone, iPad, Android devices), provided that
23

24 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER                                                              PAGE - 11
25   (Case No. 2:20-cv-01161-BJR)
     4850-8135-7544v.1 0116147-000001
26
             Case 2:20-cv-01161-BJR Document 40 Filed 05/04/21 Page 12 of 14




 1                          a copy of all such electronic data is automatically saved in real time
                            elsewhere (such as on a server, laptop, desktop computer, or “cloud”
 2                          storage).

 3 E.       Privilege

 4          1.      A producing party shall create a privilege log of all documents fully withheld from

 5 production on the basis of a privilege or protection, unless otherwise agreed or excepted by this

 6 Agreement and Order. Privilege logs shall include a unique identification number for each

 7 document, the basis for the claim (attorney-client privileged or work-product protection), and a

 8 description of the privilege or protection. Each entry shall include: all custodians; author/recipient

 9 or to/from/cc/bcc names; the file name, subject matter or title; and date created, sent, and/or

10 modified. The parties may substitute a description of the file name, subject matter or title if those

11 fields would reveal privileged information. Should the available metadata provide insufficient

12 information for the purpose of evaluating the privilege claim asserted, the producing party shall

13 include such additional information as required by the Federal Rules of Civil Procedure. Privilege

14 logs for productions made on or before August 31, 2021 will be produced to all other parties no

15 later than September 14, 2021. For productions made after August 31, 2021, a privilege log will

16 be produced no later than 14 calendar days later.

17          2.      Redactions need not be logged so long as the basis for the redaction is clear on the

18 redacted document.

19          3.      With respect to privileged or work-product information generated after the filing

20 of the complaint, parties are not required to include any such information in privilege logs.

21          4.      Activities undertaken in compliance with the duty to preserve information are

22 protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

23

24 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER                                                               PAGE - 12
25   (Case No. 2:20-cv-01161-BJR)
     4850-8135-7544v.1 0116147-000001
26
             Case 2:20-cv-01161-BJR Document 40 Filed 05/04/21 Page 13 of 14




 1          5.     Pursuant to Fed. R. Evid. 502(d), the production of any documents in this

 2 proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,

 3 constitute a waiver by the producing party of any privilege applicable to those documents,

 4 including the attorney-client privilege, attorney work-product protection, or any other privilege

 5 or protection recognized by law. Information produced in discovery that is protected as privileged

 6 or work product shall be immediately returned to the producing party, and its production shall not

 7 constitute a waiver of such protection.

 8

 9

10 DATED: May 4, 2021                         By: s/ Lauren B. Rainwater
                                              Benjamin J. Byer, WSBA #38206
11                                            Lauren B. Rainwater, WSBA #43625
                                              DAVIS WRIGHT TREMAINE LLP
12                                            920 Fifth Avenue, Suite 3300
                                              Seattle, Washington 98104-1610
13                                            Tel.: (206) 622-3150
                                              Fax: (206) 757-7700
14                                            Email: benbyer@dwt.com
                                              Email: laurenrainwater@dwt.com
15

16                                            Martha Jahn Snyder (pro hac vice)
                                              QUARLES & BRADY LLP
17                                            33 East Main Street, Suite 900
                                              Madison, Wisconsin 53703
18                                            Tel.: (608) 251-5000
                                              Email: martha.snyder@quarles.com
19
                                              Attorneys for Plaintiffs, NUHEARA IP PTY LTD and
20                                            NUHEARA LIMITED

21

22

23

24 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER                                                            PAGE - 13
25   (Case No. 2:20-cv-01161-BJR)
     4850-8135-7544v.1 0116147-000001
26
            Case 2:20-cv-01161-BJR Document 40 Filed 05/04/21 Page 14 of 14




 1 DATED: May 4, 2021                    By: s/ Melanie D. Phillips
                                         Melanie D. Phillips (WSBA No. 48945)
 2                                       Diana M. Rutowski (admitted pro hac vice)
                                         Yufeng (Ethan) Ma (admitted pro hac vice)
 3                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                                         701 Fifth Avenue, Suite 5600
 4                                       Seattle, Washington 98104-7097
                                         Tel.: (206) 839-4300
 5                                       Fax: (206) 839-4301
                                         Email: mphillips@orrick.com
 6                                                drutowski@orrick.com
                                                  yma@orrick.com
 7
                                         Attorneys for Defendants, ANKER INNOVATIONS
 8                                       LIMITED, FANTASIA TRADING LLC D/B/A
                                         ANKERDIRECT, AND POWER MOBILE LIFE, LLC
 9

10

11                                           ORDER

12         Based on the foregoing, IT IS SO ORDERED.

13
           DATED: May 4, 2021.
14

15                                                The Honorable Barbara J. Rothstein
                                                  UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER                                               PAGE - 14
25   (Case No. 2:20-cv-01161-BJR)
     4850-8135-7544v.1 0116147-000001
26
